UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21906 Claymore Exchange-Traded Fund Trust (Exact name of registrant as specified in charter) 227 West Monroe Street, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Amy J. Lee 227 West Monroe Street, Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 827-0100 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 to November 30, 2015 Item 1.Schedule of Investments. Attached hereto. Guggenheim BRIC ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value COMMON STOCKS† - 92.0% Communications - 39.2% Alibaba Group Holding Ltd. ADR*,1 $ China Mobile Ltd. Baidu, Inc. ADR* JD.com, Inc. ADR* Ctrip.com International Ltd. ADR*,1 China Unicom Hong Kong Ltd. China Telecom Corporation Ltd. — ClassH Qihoo 360 Technology Company Ltd. ADR*,1 Vipshop Holdings Ltd. ADR*,1 Mobile TeleSystems PJSC ADR Youku Tudou, Inc. ADR* Mail.Ru Group Ltd. GDR* YY, Inc. ADR* MegaFon OAO GDR SouFun Holdings Ltd. ADR Tim Participacoes S.A. ADR1 Autohome, Inc. ADR*,1 21Vianet Group, Inc. ADR*,1 Sistema JSFC GDR Bitauto Holdings Ltd. ADR* 58.com, Inc. ADR* 51job, Inc. ADR* VimpelCom Ltd. ADR1 Weibo Corp ADR* Videocon d2h Ltd. ADR* E-Commerce China Dangdang, Inc. — ClassA ADR* Tuniu Corp ADR*,1 KongZhong Corp. ADR* Xunlei Ltd ADR*,1 AirMedia Group, Inc. ADR*,1 Leju Holdings Ltd. ADR1 eLong, Inc. ADR* Total Communications Energy - 16.7% Gazprom PAO ADR Lukoil PJSC ADR CNOOC Ltd. China Petroleum & Chemical Corp. — ClassH PetroChina Company Ltd. — ClassH Reliance Industries Ltd. GDR2 Petroleo Brasileiro S.A. ADR*,1 Tatneft PAO ADR* Novatek OAO GDR Surgutneftegas OAO ADR Rosneft OAO GDR Trina Solar Ltd. ADR*1 Yanzhou Coal Mining Company Ltd. — ClassH Shares Value COMMON STOCKS† - 92.0% Energy - 16.7% - (continued) JinkoSolar Holding Company Ltd. ADR*,1 $ JA Solar Holdings Company Ltd. ADR*,1 Total Energy Financial - 12.0% China Life Insurance Company Ltd. — ClassH HDFC Bank Ltd. ADR Sberbank of Russia PJSC ADR ICICI Bank Ltd. ADR State Bank of India GDR VTB Bank PJSC GDR Axis Bank Ltd. GDR Noah Holdings Ltd. ADR*,1 Banco Santander Brasil S.A. ADR E-House China Holdings Ltd. ADR1 CNinsure, Inc. ADR* Total Financial Consumer, Non-cyclical - 8.0% Ambev S.A. ADR Magnit PJSC GDR BRF S.A. ADR Dr Reddy's Laboratories Ltd. ADR New Oriental Education & Technology Group ADR WuXi PharmaTech Cayman, Inc. ADR* Mindray Medical International Ltd. ADR X5 Retail Group N.V. GDR* TAL Education Group ADR* QIWI plc ADR China Distance Education Holdings Ltd. ADR Ikang Healthcare Group, Inc. ADR* Xueda Education Corp. ADR Total Consumer, Non-cyclical Technology - 7.3% Infosys Ltd. ADR NetEase, Inc. ADR Wipro Ltd. ADR1 Semiconductor Manufacturing International Corp.* WNS Holdings Ltd. ADR* Momo, Inc. ADR*,1 Cheetah Mobile Inc ADR* iDreamsky Technology Ltd ADR*,1 Total Technology Basic Materials - 4.3% MMC Norilsk Nickel PJSC ADR Guggenheim BRIC ETF SCHEDULE OF INVESTMENTS (Unaudited) November 30, 2015 Shares Value COMMON STOCKS† - 92.0% (continued) Basic Materials - 4.3% (continued) Ultrapar Participacoes S.A. ADR $ Vale S.A. ADR1 Fibria Celulose S.A. ADR Severstal PAO GDR Vedanta Resources plc ADR Aluminum Corporation of China Ltd. — ClassH* Sinopec Shanghai Petrochemical Company Ltd. — ClassH PhosAgro OAO GDR Uralkali PJSC GDR Cia Siderurgica Nacional S.A. ADR Novolipetsk Steel OJSC GDR Total Basic Materials Consumer, Cyclical - 2.2% Tata Motors Ltd. ADR* Mahindra & Mahindra Ltd. GDR Lenta Ltd. GDR* Qunar Cayman Islands Ltd. ADR* China Southern Airlines Company Ltd. — ClassH China Eastern Airlines Corporation Ltd. — ClassH* China Lodging Group Ltd. ADR Homeinns Hotel Group ADR* 500.com Ltd. ADR*,1 Bona Film Group Ltd. ADR*,1 Jumei International Holding Ltd. ADR* Total Consumer, Cyclical Industrial - 1.4% Embraer S.A. ADR1 Larsen & Toubro Ltd. GDR Guangshen Railway Company Ltd. — ClassH Globaltrans Investment plc GDR Total Industrial Utilities – 0.9% Huaneng Power International, Inc. — ClassH CPFL Energia S.A. ADR*,1 Cia de Saneamento Basico do Estado de Sao Paulo ADR Shares Value COMMON STOCKS† - 92.0% (continued) Utilities – 0.9% (continued) Centrais Eletricas Brasileiras S.A. ADR* $ Total Utilities Total Common Stocks (Cost $98,250,378) Shares Value PREFERRED STOCKS† - 7.5% Financial - 4.4% Itau Unibanco Holding S.A. ADR Banco Bradesco S.A. ADR1 Total Financial Energy - 1.0% Petroleo Brasileiro S.A. ADR* Basic Materials - 1.0% Vale S.A. ADR1 Gerdau S.A. ADR Braskem S.A. ADR1 Total Basic Materials Communications - 0.6% Telefonica Brasil S.A. ADR due Oi S.A. ADR*,1 Total Communications Consumer, Non-cyclical - 0.3% Cia Brasileira de Distribuicao ADR1 Utilities - 0.2% Cia Energetica de Minas Gerais ADR Cia Paranaense de Energia ADR Total Utilities Total Preferred Stocks (Cost $28,754,577) Shares Value SECURITIES LENDING COLLATERAL†,3 - 7.5% BNY Mellon Separately Managed Cash Collateral Account, 0.1139% $ Total Securities Lending Collateral (Cost $6,252,185) Total Investments - 107.0% (Cost $133,257,140) $ Other Assets & Liabilities, net - (7.0)% ) Total Net Assets - 100.0% $ * Non-income producing security. † Value determined based on Level 1 inputs — See Note 2. 1 All or portion of this security is on loan at November 30, 2015 — See Note 4. 2 Security is a 144A or Section 4(a)(2) security. The total market value of 144A or Section 4(a)(2) securities is $827,607(cost $823,065), or 1.0%of total net assets. These securities have been determined to be liquid under guidelines established by the Board of Trustees. 3 Securities lending collateral — See Note 4. ADR American Depositary Receipt GDR Global Depositary Receipt plc Public Limited Company See Sector Classification in Supplemental Information section. The following table summarizes the inputs used to value the Fund’s net assets at November 30, 2015 (see Note 2 in the Notes to Schedule of Investments): Level 1 Quoted Prices Level 2 Significant Observable Inputs Level 3 Significant Unobservable Inputs Total Assets Common Stocks $ $
